DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0180668 to Ong et al. (Ong) in view of US Patent Application Publication 2012/0201006 to Markovich et al. (Markovich).
Claim 1
With regard to a set of signal conductors for communicating signals to respective external conductors of the integrated circuit; Ong teaches that the top of the switching interposer board includes an electric coupling that allows the integrated circuit device to be coupled to the switching interposer board instead of the printed circuit board (PCB) (par. 19).  This electric coupling corresponds to a set of signal conductors for communicating signals to respective external conductors of the integrated circuit because the electric coupling is the same electric coupling that is on top of the PCB (par. 19).
With regard to a tester comprising circuitry for outputting a test signal; Ong teaches automated testing equipment (ATE) (Fig. 1, ATE 116, par. 20).
With regard to an interposer electrically coupled between the set of signal conductors and the tester, the interposer comprising circuitry for selecting a signal between the set of signal conductors and the tester and outputting the signal; Ong teaches a switching interposer board that allows a selected pin to be coupled to a probe point (par. 34).
With regard to signal processing apparatus coupled to receive the signal, the signal processing apparatus operable to evaluate a parameter associated with each signal in the set of signals; Ong teaches an oscilloscope that can capture a voltage plot on each pin of the integrated circuit device (par. 26).
Ong does not teach selecting a set of signals and outputting the set of signals.  Markovich teaches interconnecting selected ones of the electrical conductors (par. 33).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation, as taught by Ong, to include connecting multiple electrical conductors, as taught by Markovich, because then multiple signals could have been captured simultaneously and in less time that capturing each individual pin in series.
Claim 2
Ong teaches that the parameter comprises one of a signal maximum, a signal minimum, and a signal differential (par. 14).
Claim 3
Ong teaches that the signal processing apparatus comprises an oscilloscope (Fig. 2, oscilloscope 208, par. 26).
Claim 12
Ong teaches that the parameter comprises a digital image responsive to one or more signals in the set of signals (Fig. 2, oscilloscope 208).
Claim 13
Ong teaches an interfacing board coupled between the tester and the interposer (par. 19; Fig. 1, PCB102).
Claim 14
Ong and Markovich do not teach a cable coupling the interfacing board and the interposer.  The Examiner takes Official notice that it is well known to use a cable to couple to components of an electrical system.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include using a cable to connect between the ATE and the interposer, because there would have been more freedom for positioning the interposer in relation to the ATE.
Claim 15
Ong teaches that the signal processing apparatus comprises an oscilloscope and a computational device in communication with the oscilloscope (Fig. 2, oscilloscope 208).
Claim 16
With regard to executing the test program test sequence test to output test signals in response to instructions in the test program test sequence; Ong teaches that the ATE executes a test program (par. 20; Fig. 1, ATE 116).
With regard to coupling the output test signals to an interposer and to a set of conductors coupled to an integrated circuit; Ong teaches connecting the ATE to a PCB which connects to an interposer which connects to the integrated circuit (Fig. 1, interposer 104, PCB 102, integrated circuit device 110; par. 21).
With regard to for each time period in a number of time periods, controlling the interposer to select a test signal for the time period; Ong teaches selecting a pin during two different states (pars. 32-35).
With regard to coupling the test signal to a signal processing apparatus operable to evaluate a parameter associated with each signal; Ong teaches using an oscilloscope to evaluate the measurements (pars. 24, 26; Fig. 2, oscilloscope 208).
Ong does not teach selecting a respective subset of the test signals and coupling the subset of test signal.  Markovich teaches interconnecting selected ones of the electrical conductors (par. 33).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation, as taught by Ong, to include connecting multiple electrical conductors, as taught by Markovich, because then multiple signals could have been captured simultaneously and in less time that capturing each individual pin in series.
Claim 17
Ong teaches operating the signal processing apparatus to identify whether the parameter exceeds a limit (pars. 14-16).
Claim 18
Ong teaches in response to identifying that the parameter exceeds a limit, identifying an instruction in the test program test sequence corresponding to the parameter exceeding a limit (par. 20, test program is reset).
Claim 19
Ong teaches revising the identified instruction and re-executing the revised instruction to identify whether a signal parameter associated with the revised instruction exceeds the limit (par. 20, test program is reset).
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Markovich as applied to claim 1 above, and further in view of US Patent Application Publication 2011/0234249 to Uematsu et al. (Uematsu).
Claim 5
Ong and Markovich teach all the limitations of claim 1 upon which claim 5 depends.  Ong and Markovich do not teach a controller coupled to the tester, the interposer, and the signal processing apparatus.  Uematsu teaches a controller that is connected to a current measuring device, an interposer and a pattern generator (par. 26; Fig. 1, controller 30, current measuring device 18, interposer 20, pattern generator 19).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 6
Ong and Markovich teach all the limitations of claim 1 upon which claims 5 and 6 depend.  Ong and Markovich do not teach that the controller is configured to couple a selection signal to the interposer for directing the interposer to select the set of signals as an integer number M from a larger integer number N of input signals.  Uematsu teaches that the controller directs the connection of conductors through a control terminal (par. 26; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 7
Ong teaches that the tester is for providing the integer number N of input signals as tester test signals (Fig. 1, ATE 116).
Claim 8
Ong and Markovich teach all the limitations of claim 1 upon which claims 5, 6 and 8 depend.  Ong and Markovich do not teach that the controller is configured to execute a test program sequence and to control the tester to output at least one test signal in response to the executing test program sequence.  Uematsu teaches that the controller directs the connection of conductors through a control terminal (par. 26; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 9
Ong and Markovich teach all the limitations of claim 1 upon which claims 4, 6, 8 and 9 depend.  Ong and Markovich do not teach that the at least one test signal comprises one of the N input signals.  Uematsu teaches that the controller directs the connection of conductors through a control terminal and instructs the pattern generator (pars. 26, 29; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 10
Ong and Markovich teach all the limitations of claim 1 upon which claims 1, 4, 6, 8 and 10 depend.  Ong and Markovich do not teach that the controller is configured to control the signal processing apparatus for a setting comprising at least one of trigger level, voltage scale, or time scale.  Uematsu teaches that the controller directs the connection of conductors through a control terminal and instructs the pattern generator (par. 26 29; Fig. 1, control terminal 14).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a controller that directs the connection of conductors in an interposer, as taught by Uematsu, because then the operation of all components of the system would have been coordinated from a single controller.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Markovich as applied to claim 1 above, and further in view of US Patent Application Publication 2020/0033403 to Bush et al. (Bush).
Claim 11
Ong and Markovich teach all the limitations of claim 1 upon which claim 11 depends.  Ong and Markovich do not teach a board comprising the set of signal conductors in a socket for receiving the integrated circuit.  Bush teaches a socket on a board (Fig. 2, socket 206; par. 31).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the test program evaluation combination, as taught by Ong and Markovich, to include a socket on a board, as taught by Bush, because then a well known secure and reliable means of making a connection with the integrated circuit would have been used.
Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim 4 is because the cited prior art does not teach and apparatus for testing an integrated circuit that includes an oscilloscope coupled to receive the set of signals, the oscilloscope operable to evaluate a parameter associated with each signal in the set of signals, wherein the oscilloscope comprises an integer number M of channels, and wherein the set of signals consists of M or less signals.
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant states that Ong paragraph [0022] clearly teaches that “the plurality of switches 106a-f are manually switched to a plurality of positions”.  Applicant states that Ong fails to teach or suggest “an interposer comprising circuitry for selecting a signal between the set of signal conductors and the tester”.  However, the switches are part of the interposer and are circuitry.  Since those switches allow a selected pin to be coupled to a probe point, as shown in par. 34, Ong meets the claim language for “an interposer comprising circuitry for selecting a signal between the set of signal conductors and the tester”.
Applicant states that Markovich clearly has nothing to do with testing of integrated circuits, much less any teaching or suggestion of testing integrated circuits with a tester.  Applicant states that there is no teaching or suggesting of the interposer outputting a “set of” signals.  Further, Applicant states that there is no “test program” in Markovich much less a test program for “testing a set of signals between the set of signal conductors and the testing” and then “outputting the set of signals”.  However, Markovich teaches interconnecting selected ones of the electrical conductors, as stated above (par. 33).  Claim limitations for outputting, a test program and testing a set of signals are taught in Ong as disclosed above.  Ong merely does not teach selecting multiple signals.  Only one signal may be connected at any one time.  Modifying Ong to have the capability to connect multiple conductors and thus be able to select multiple signals, as taught in Markovich is clearly an advantage since it would allow multiple signals to be tested simultaneously and save time in testing.
Applicant states that while Ong “captures” voltage signals in oscilloscope 208, there is no further teaching that Ong determines the significant, worth, or condition by careful appraisal.  Applicant further states that as such, Ong fails to teach or suggest, “signal processing apparatus coupled to receive the set of signals, the signal processing apparatus operable to evaluate a parameter associated with each signal in the set of signals.  However, at the very least, measurement of voltage is an evaluation.  Further, Ong teaches that this voltage level can be used to visually identify a voltage spike (par. 21), which is also evaluation.
With regard to claim 15, Applicant states that while Fig. 2 of Ong clearly shows an oscilloscope 208, there is no further “computational device” in Fig. 2 that is “in communication with oscilloscope 208”.  However, since the oscilloscope captures test signals from the ATE that are controlled by a test program, it is in communication with a computational device (Fig. 2, ATE, test program 118; pars. 2, 17).
With regard to claim 16, Applicant states that in Ong, there is no teaching of time, much less time periods, being related to the first and second states in par. 34.  Applicant further states that as such, Ong fails to teach or suggest, “for each time period in a number of time periods, controlling the interposer to select a respective subset of the test signals for the time period,” as required by Claim 16.  However, as these two states do not exist simultaneously, and may only exist in two different time periods, the pins are selected in two different time periods.
With regard to claim 16, Applicant states that while Ong “captures” voltage signals in oscilloscope 208, there is no further teaching that Ong determines the significant, worth, or condition by careful appraisal.  Applicant further states that as such, Ong fails to teach or suggest, “signal processing apparatus coupled to receive the set of signals, the signal processing apparatus operable to evaluate a parameter associated with each signal in the set of signals.  However, at the very least, measurement of voltage is an evaluation.  Further, Ong teaches that this voltage level can be used to visually identify a voltage spike (par. 21), which is also evaluation.
With regard to claim 17, Applicant states that there is no teaching or suggestion that the oscilloscope will determine that the measure parameter exceeds a limit in the test program.  However, as shown in pars. 14-16 of Ong, the oscilloscope captures a waveform used to identify whether a signal exceeds a maximum.  Therefore, the oscilloscope is operated to identify whether the parameter exceeds a limit.
With regard to claim 18, Applicant states that there is no determination in [0020] of Ong for “identifying an instruction in the test program test sequence corresponding to the parameter exceeding a limit” at any time much less in response to “identifying that the parameter exceeds a limit”.  However, as shown in par. 20, once the ATE sends a signal that may damage the integrated circuit, the test program is reset and another test is executed to further evaluate the test program.  Since the test program is reset, at least some instruction of the test program is identified as corresponding to the voltage exceeding a limit.
With regard to claim 19, Applicant states that Ong alone, or in combination with Markovitch fails to suggest “revising the identified instruction and re-executing the revised instruction to identify whether a signal parameter associated with the revised instruction exceeds the limit.  However, by resetting the test, the test is revised, and additional testing is executed to further evaluate the program (Ong, par. 20).
With regard to claim 5, Applicant states that there is no teaching or suggestion in Ong or Markovich for both a controller and a signal processing apparatus, or a desire or need for one.  However, Uematsu teaches a controller connected to control multiple devices, as shown above (par. 26; Fig. 1, controller 30, current measuring device 18, interposer 20, pattern generator 19).  The rationale to combine does not have to be found in the cited prior art.  Clearly, the ability to control and monitor all components of the system from a single device would have been an advantage over controlling each device at each device.
With regard to claim 6, Applicant states that the fails to consider, much less identify where Uematsu teaches or suggests, “wherein the controller is configured to couple a selection signal to the interposer for directing the interposer to select the set of signals as an integer number M from a larger integer number N of input signals”.  Paragraph 26 of Ong discloses that the controller controls signals through control terminal 14. It controls each switch for connection or disconnection.  If it does not connect all the switches, some integer number M from the larger integer number N of input signals is selected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864